DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 12/10/2021.  Claims 16-19 remain pending.  Claim 16 has been amended to recite that while the segments are attached end to end surrounding the central space, the pipe elements are inserted.  A new ground(s) of rejection has been presented below due to this amendment.  This action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 was filed after the mailing date of the Non-Final Rejection on 12/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamezawa (U.S. 5,482,252) in view of Osthues (U.S. 3,874,631) and Bancroft et al. (U.S. 2014/0070529).
Kamezawa discloses a method of joining pipe elements (6, 6) using a valve (3, 5), said method comprising: providing a plurality of segments (1, 2) attached end to end surrounding a central space 


    PNG
    media_image1.png
    788
    975
    media_image1.png
    Greyscale
 

Osthues teaches it was known in the art to have a butterfly valve that additionally includes a plastic liner (30) separate from the rest of the valve components (such as 13) that is positioned between the valve body (on the radially inner surface of the valve body) and the valve member (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kamezawa by including a liner on the inner surface of the valve body as taught by Osthues in order to aid in corrosion resistance (see col. 1, ll. 35-44, col. 4, ll. 17-25, and the abstract).
Bancroft teaches it was known to have a similar coupling device that can be used in valve couplings (see para. 3) and is preassembled such that similar segments (12 and 14) are coupled together but spaced apart to permit insertion of the pipe(s) and then tightened (see para. 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Kamezawa by having the segments come pre-assembled with the coupling before the pipe elements are inserted as taught by Bancroft in order to more quickly be able to couple the components together as they are already pre-assembled and just need to be tightened without having to disassemble the coupling (see para. 29 of Bancroft
Regarding claim 17, Kamezawa as modified further discloses wherein said engaging said projections with said valve body comprises circumferentially contacting said valve body with first and second circumferentially arranged projections extending from said segments toward said central space (see the annotated figure above).
Regarding claim 18, Kamezawa as modified further discloses centering said valve body within said central space by engaging said projections on said segments with grooves in said valve body (see 
Regarding claim 19, Kamezawa as modified further discloses wherein said grooves comprise circumferential grooves in said valve body and said projections comprise first and second circumferentially arranged projections extending from said segments toward said central space, said engaging said projections on said segments with said grooves in said valve body comprises circumferentially contacting said circumferential grooves in said valve body with said first and second circumferentially arranged projections (see the annotated figure above and figs. 2 and 6, when the projections are received within the grooves a centering function will be performed, with the projections being on both sides of the shaft 4 as shown in figures 2 and 6 and the annotated figure above).

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicant’s amendment to recite that the segments are attached end to end surrounding the central space and inserting the pipe elements into the central space has been taught above by Bancroft.
The applicant argues that the ends of the pipe elements in Kamezawa are not designed for insertion into a central space while segments are attached to one another as they are too large in diameter.  The examiner respectfully disagrees as Bancroft teaches having segments attached end to end and then inserting the pipe members into the coupling.  
For at least these reason(s), applicant’s arguments have not been found persuasive.
Applicant’s amendment has necessitated further search and/or consideration and/or revision of the rejection and, as such, this action is being made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753